DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 7/29/2021, with respect to claims 1-18 and 19-20 have been fully considered and are persuasive.  The 35 USC 112 second paragraph rejections of claims 1-18 and 19-20 have been withdrawn in light of the provided amendments.
Applicant’s arguments, see “Remarks”, filed 7/29/2021, with respect to claims 1-18 and 19-20 have been fully considered and are persuasive.  The obviousness type double patenting rejections of claims 1-18 and 19-20 have been withdrawn in light of the provided amendments.
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive as it pertains to independent claim 17. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…operating the same quadrupole device in a second mode of operation using a second different calibration function”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 17 is are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/970220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are in fact presented as claim limitations in the ‘220 application-however, the limitations are presented in a different order. This is to say, some of the limitations of the independent claims in the instant application are presented as claim limitations in the dependent claims of the ‘220 application, and vice-versa. As such, and obviousness type double patenting rejection is necessary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quass et al. (U.S. Patent Application Publication Number 20180047549, from hereinafter “Quass”).
In regards to claim 17, Quass teaches a method for operating a quadrupole device (abstract) comprising operating the quadrupole device in a first mode of operation, wherein ions within a first mass to charge ratio are selected and/or transmitted by the quadrupole device (paragraphs 0012-0013, 0018, 0021-0024, 0041, 0047, 0049-0050, 0053-0055, 0063, 0110, 0112, 0116-0117, 0143-0158, 0228, 0232, 0237, 0240-0241 and 0251-0268 at least), operating the quadrupole device in a second mode of operation, wherein ions within a second different mass to charge range are selected and/or transmitted by the quadrupole device (paragraphs 0012-0013, 0018, 0021-0024, 0041, 0047, 0049-0050, 0053-0055, 0063, 0110, 0112, 0116-0117, 0143-0158, 0228, 0232, 0237, 0240-0241 and 0251-0268 at least), wherein operating the quadrupole device in the first mode comprises operating the quadrupole device using a first calibration function (paragraphs 0012-0013, 0018, 0021-0024, 0041, 0047, 0049-0050, 0053-0055, 0063, 0110, 0112, 0116-0117, 0143-0158, 0228, 0232, 0237, 0240-0241 and 0251-0268 at least) and wherein operating the quadrupole device in the second mode of operation comprises operating the quadrupole device using a second different calibration function (paragraphs 0012-0013, 0018, 0021-0024, 0041, 0047, 0049-0050, 0053-0055, 0063, 0110, 0112, 0116-0117, 0143-0158, 0228, 0232, 0237, 0240-0241 and 0251-0268 at least).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881